
	
		II
		111th CONGRESS
		1st Session
		S. 2646
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2009
			Mr. Bunning introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on injection fuel
		  injector.
	
	
		1.Direct injection fuel
			 injector
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Direct injection fuel injectors (solenoid valves) for injecting
						gasoline/ethanol fuel blends directly into the combustion chamber of a
						spark-ignition combustion piston engine in a high pressure non-port injection
						system (provided for in subheading 8481.80.90) 1.0%No
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
